Case 1:18-cv-09044-PAE-SN Document 10 Filed 12/26/18 Page 1 015

AFF|DAVI`|.' OF SERV|CE THROUGH THE SECRETARY OF STATE

UNlTED STATES DlsTRlCT CouRT PurchasediFiled: October 3, 2018
FoR THE SouTHERN olsTRlcT oF NEW YORK lndex # 1:18_cv_09044_PAE_

 

 

 

SN
Aiexandar Ray Thurston, individually and on behalf of ali others simiiariy situated P'ai"'““
against

Fiyfit Hoidings, Li_C (d/b/a Fiyfit Giobai), et ano. Defendant
STATE OF NEW YORK SS_
COUNTY OF ALBANY "

Jarnes Perone . being duly sworn. deposes and says: deponent is over

the age of eighteen (18) years; that on Novernber 9, 2018 , at 11 :45 Al\il , at the office of the

 

Secretaryr of State of the State of New York in the City of A|bany, New York deponent served the annexed

Surnrnons in a Civil Action and Complaint
on

Flyt”lt Holdings. LLC ` the

 

Defendant in this actionl by delivering to and leaving with Nancy Dougherty ,

 

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New Yor|<. personally at the Office of
the Secretary of State of the State of New Yorl<, 99 Washington Avenue, Albany, NY. 1 true copies thereof and that
at the time of making such service. deponent paid said Secretary of State a fee § dollars; That said service was
made pursuant to Section 304 Limited Liabilit\¢ Compan! Law. Deponent further says that deponent knew the
person so served as aforesaid to be the agent in the Office of the Secretarglr of State of the State of New York, duly

authorized to accept such service on behalf of said defendant

Description of the person served: Approx.Age; 55-60 Approx.Wt: 130lbs Appro)<. Ht: 5'3"

Colorofskin: White Hairco|or: B|aok Sex: Female Other:

 

 

Sworn to before me on this

   
 

ch day of November 2018

csa /,f/i/iv,c th/c

 

 

r /
ooNN .Tl cs
NOTARY evench NEW ~roRK James P“-'r°"""-`
No. o1Ti4asss?0 » -
ouAuFlEo in ALSANY couNTY Att“y 5 F"e N°'
cOMMlSSlON EXP|RES JUNE 15, 2019 lnvoice.Work Order # 31814407

SERvico. iNc.. P.O. Box 871. ALBANY. N¥ 12201

Case 1:18-cv-09044-PAE-SN Document 10 Filed 12/26/18 Page 2 015

d
ca

State of New York - Department of State
Receipt for Service

ReCeipt #: 201811090363 Cash #: 201811090270

Date of Service: 11/09/2018 Fee Paid: $40 - DRAWDOWN
Service Company: 35 SERVICO - 35

Service was directed to be made pursuant to: SECTION 304 OF THE LIMITED
LIABILITY COMPANY LAW

Party Served: FLYFIT HOLDINGSL LLC

Plaintiff/Petitioner:
THURSTON, ALEXANDER RAY

§

Service of Process Address:

Secretary of State
By NANCY DOUGHERTY

Case 1:18-cv-09044-PAE-SN Document 10 Filed 12/26/18 Page 3 of 5

UNlTED STATES D|STR|CT COURT' FOR THE SOLl-}THERN DlSTR|CT OF NEW YORK

Aiexander Ray Thurston, individuaiiy and on behaif of aii others similarly situated

vs
Fiyr'iti-ioidings, LLC (d/b/a Fiyfit Giobai), et ano.

 

SUPPLEN|ENTAL AFFlDA\/|T OF SERV|CE!MA|L|NG

James Perone 1being duly sworn, says:

l am over the age of 18 years and am not a party to this action. On 11i13i2018 | sent on
behalf of the P|aintifi herein a copy of the

Summons in a Civil Action and Comp|aint

with notice of the service upon the Secretary of State thereof to Flyt“lt Hotdings, LLC, the
Defendant herein, by Registered mail #RR597179881US in a securely sealed envelope with
sufhcient postage thereon with return receipt requested addressed to:

Flynr Ho:dings, LLC

A`|_|'ACHED HERETO AND MADE A PART HEREOF |S THE
Xl RETURN RECE|PT FROM THE DEFENDANT
l:l RETURNED |'v‘lA|L
[:\UNCLA|MED

[:IRETURNED TO SENDER
E\ UNDEL!VERABLE AS ADDRESSED

Sworn to before me on this

9th day of November2018 _ . ”

f)______.._-\_,_` __'»' _ C_ {Z:///]/M ]/'L_//C/(v/

DONNA M. TEO|NGS r n
NoTARv Pgsoc_ sure oF uaw vom< James Pe o e
No_ mmaess'rc Attny's File No.
ouAi_iFiEo in ALBANY couNTY _
commission ExPiREs JuNE 15. 2019 Invoice‘Work Order# 81814407

S.'_=Rvico. iivc., F!O. Box 871. Ai.sANv. NY 12201

SF_NDER§ COMPLETE TH"S SECTIC.'\'

COMPI_FTE TH!S SECTION ON DE!.IVEPY

 

 

 

 

 

 

 

 

 

 

l complete items 1, 2, and a. . "~' S*Q"a*“'° ,.
l Print your name and address on the`reverse _%[d l`_`l Agent
so that we can return the card to you. 13 Addme
ll Auach miscardmne back anne mnpieoe, B- waived PH"MM) O. Dateomenvery
oron the frontlfspace permits 174 ll//?//i?
1. ArttoleAddressed to: D. ls delivery differentfmm|tem1? |:l YBS
FLYFIT HOLD]'.NGS , LLC " YES- em€f. WBW deBS$ bel°W= U NO
C? 0 AGENTS AND CORPORATIONS , IN(
1201 ORANGE ST , SU]'.TE 600
WILMINGTON DE 1980 1
3. Sewioe
u neume MM~ M°HW
||ll||||||I||ll||||||ll|||||||I|||l||||l||||l| ='WSMWW WM“”"`SM
cl ceased Mano
9590 9402 3685 7335 4885 69 gg.?&°‘°n"°"o n“°$"'°'°‘m ng°“-""'B°°°'P"°f
2. menamber(rmrerrmmserv/oarabeo gmc§£wvwmwmwu DS@MMM°¢\'“
nmmedcmm
/(/(S'?V/‘y 9 ?f/$l_f uwmmsmsmaeaneuve¢y _ namely

 

FS Forrn 3811. July 2015 PSN 1530-02-000-9053

Dome_s`_tYo Retum Recetpt g
l

 

Case

‘IS‘IC| “llilJE 3555 7335 LlBBE h‘|

United States
Postal Servlée

 

 

 

 

 

 

 

 

° Sender: Pleaee print your name. address. and ZlP+4° in this box°

sE)n/lCG IN~C

VENUE
WASH\NGTON A
1503 '\NY, NEWYO ORK 12206

"Q tf" 1\'70

 

 

 

